561 S.E.2d 88 (2002)
274 Ga. 870
FELDER
v.
The STATE.
Ward
v.
The State.
Nos. S02A0540, S02A0600.
Supreme Court of Georgia.
March 11, 2002.
Lorenzo C. Felder, Waycross, for appellant.
Denise D. Fachini, Dist. Atty., Cheri L. Nichols, Asst. Dist. Atty., Thurbert E. Baker, Atty. Gen., for appellee.
HUNSTEIN, Justice.
Lorenzo Felder was convicted in Crisp County in March 1998 of felony murder based upon the underlying felony of armed robbery. We affirmed his conviction in Felder v. State, 270 Ga. 641, 514 S.E.2d 416 (1999). John Coy Ward was convicted in Butts County in September 1998 of felony murder based upon the underlying felony of aggravated assault. We affirmed his conviction in Ward v. State, 271 Ga. 648, 520 S.E.2d 205 (1999). In November 2001, while both men were incarcerated in Ware County, they *89 each filed motions to "Hold Void Judgments Mere Nullity and to Expunge Such Void and Null Judgments" in the counties where they had been convicted. Looking at the substance of the motions rather than their nomenclature, the motions did not seek to vacate a void sentence, see OCGA § 17-9-4, but rather constituted improper attempts by Felder and Ward to obtain a second appeal from their convictions. Since the challenged judgments were not, in fact, void, we accordingly find no error in the trial courts' denial of the motions.
Judgments affirmed.
All the Justices concur.